[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] July 11, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Sector Funds (Invesco Sector Funds) July 9, 2012 American Century Mutual Funds, Inc. July 6, 2012 Aston Funds July 2, 2012 BlackRock Global Allocation Fund, Inc. July 2, 2012 Calamos Investment Trust June 22, 2012 Fidelity Advisor SeriesVIII June 15, 2012 Goldman Sachs Trust July 2, 2012 Legg Mason Partners Equity Trust June 21, 2012 Neuberger Berman Income Funds June 29, 2012 Prudential Jennison Natural Resources Fund, Inc. June 26, 2012 Wells Fargo Funds Trust June 28, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
